PER CURIAM.
A review of the recent cases discussing the criteria to be applied in determining the adequacy of the complaint compels us *98to the conclusion that the complaint m the case sub judice contains sufficient allegations to state a cause of action against the defendants. Fontainebleau Hotel Corp. v. Walters, Fla.1971, 246 So.2d 563; Iorio v. Layman, Fla.App.1971, 256 So.2d 26; Bond v. Koscot Interplanetary, Inc., Fla.App. 1971, 246 So.2d 631.
Accordingly, the judgment of the trial court is reversed and the cause remanded for further proceedings not inconsistent with this opinion.
Reversed and remanded.
CROSS, OWEN and MAGER, JJ., concur.